Citation Nr: 1340016	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to February 1973.

This matter came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the Veteran testified at a hearing before the Board; the transcript is of record.

In December 2007, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C, but denied the claim on the merits.  In a December 2008 Joint Motion for Remand, and December 2008 United States Court of Appeals for Veterans Claims (Court) Order, the matter was remanded for the Board to provide an adequate statement of reasons and bases regarding whether VA was required to provide a medical examination or medical nexus opinion in this case.

This matter was remanded in February 2010.  


FINDING OF FACT

Hepatitis C had its onset during active service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for hepatitis C, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Service treatment records are negative for diagnoses, complaints, or symptomatology associated with hepatitis C.  Service treatment records do reflect a number of in-service inoculations, although the records do not indicate whether he received inoculations via air gun.

VA treatment records reflect that hepatitis C was first diagnosed in December 1998.

The Veteran asserts that he contracted hepatitis C during his active service when he received "shots from a jet gun" which were administered "at random," and he asserts that he was "behind someone" who had hepatitis C.  The Veteran also asserts that he contracted hepatitis C through multiple sexual partners while he was stationed in Subic Bay.  Service personnel records reflect that the Veteran served in the United States Navy aboard the USS Saratoga, which was in port at Subic Bay on several occasions in 1972 and 1973.  

In October 2013, pursuant to a Veterans Health Administration (VHA) opinion request, a gastroenterologist/hepatologist reviewed the Veteran's claims folders and provided an opinion with regard to the etiology of the Veteran's hepatitis C.  The examiner indicated that at the time of his 1998 diagnosis of hepatitis C, he was already cirrhotic, explaining that this process theoretically takes at least 20 years.  Thus, the examiner concluded that he acquired his infection at, or prior to, 1978.  The examiner acknowledged that the Veteran's risk factors during active duty for contracting hepatitis C include "air gun" inoculation and the Veteran's admission of sexual contact with multiple partners.  The examiner noted that the military did use high speed air guns for administering inoculations during the period of the Veteran's active service.  The examiner cited a study which found that although there is a lack of any scientific evidence to document transmission of HCV with air-gun injectors, it is biologically plausible.  The examiner opined that it was at least as likely as not that his hepatitis C infection was acquired during active service.  

In light of the positive medical opinion from the VHA gastroenterologist/ hepatologist and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for hepatitis C.   


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


